UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ý ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-210350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 604 - 700 West Pender Street, Vancouver, British Columbia Canada, V6C 1G8 (Address of principal executive offices)(Zip Code) Registrant’s telephone, including area code:(866) 355-3644 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Not Applicable (Title of class) (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No ý As of June 30, 2011, the aggregate market value of the Company’s common equity held by non-affiliates computed by reference to the closing price $0.1351 was:$1,457,054 The number of shares of our common stock outstanding as of March 23, 2012 was: 14,457,107. Documents Incorporated by Reference Certain sections of the registrant’s definitive proxy statement relating to its 2012 annual stockholders’ meeting to be held on May 25, 2012, are incorporated by reference into Part III of this Annual Report on Form 10-K. Table of Contents FORM 10-K DELTA OIL & GAS, INC. DECEMBER 31, 2011 Table of Contents PART I Page Item 1.Business. 5 Item 1A.Risk Factors. 12 Item 1B. Unresolved Staff Comments. 20 Item 2.Properties. 20 Item 3.Legal Proceedings. 27 Item 4. Mine Safety Disclosures. 27 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 28 Item 6.Selected Financial Data. 30 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 7A.Quantitative and Qualitative Disclosures About Market Risk. 34 Item 8. Financial Statements and Supplementary Data. 34 Item 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 34 Item 9A.Controls and Procedures. 34 Item 9B.Other Information. 35 PART III Item 10. Directors, Executive Officers and Corporate Governance. 36 Item 11. Executive Compensation. 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 36 Item 13.Certain Relationships and Related Transactions, and Director Independence. 36 Item 14. Principal Accounting Fees and Services. 36 PART IV Item 15. Exhibits, Financial Statement Schedules. 37 Glossary Signature Page Exhibit Index - 2 - Table of Contents Cautionary Note Regarding Forward Looking Statements This annual report contains forward-looking statements as that term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” “intends,” and other variations of these words or comparable words.In addition, any statements that refer to expectations, projections or other characterizations of events, circumstances or trends and that do not relate to historical matters are forward-looking statements.These forward-looking statements are based largely on our expectations or forecasts of future events, can be affected by inaccurate assumptions, and are subject to various business risks and known and unknown uncertainties, a number of which are beyond our control.Therefore, actual results could differ materially from the forward-looking statements contained in this document, and readers are cautioned not to place undue reliance on such forward-looking statements.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Important factors that may cause the actual results to differ from the forward-looking statements, projections or other expectations include, but are not limited to, the following: · risk that we will not be able to remediate identified material weaknesses in our internal control over financial reporting; · changes in our business strategy; · the uncertainty of reserve estimates and timing of development expenditures; · access and availability of materials, equipment, supplies, labor and supervision, power and water; · results of current and future exploration activities; · results of pending and future feasibility studies; · accidents and labor disputes; · disappointing results from our exploration or development efforts; · failure to meet our revenue or profit goals or operating budget; · decline in demand for our common stock; · changes in general market conditions; · investor perception of our industry or our prospects; · technological changes in the oil and gas exploration industry, including technological innovations by competitors or in competing technologies; · the proximity of natural gas production to natural gas pipelines; · the availability of pipeline capacity; · the demand for oil and natural gas by utilities and other end users; - 3 - Table of Contents · the availability of alternate fuel sources; · the effect of inclement weather, such as hurricanes; · changes in oil and gas exploration, processing and overhead costs; · unexpected changes in business and economic conditions; · changes in interest rates and currency exchange rates; · commodity price fluctuations, including changes in the worldwide price for oil and gas; · state and federal regulation of oil and natural gas marketing; · federal regulation of natural gas sold or transported in interstate commerce; and · local and community impacts and issues. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report.Except as required by law, we do not undertake to update or revise any of the forward-looking statements to conform these statements to actual results, whether as a result of new information, future events or otherwise. As used in this annual report, “Delta Oil & Gas,” “Delta”, the “Company,” “we,” “us,” or “our” refer to Delta Oil & Gas, Inc., unless otherwise indicated. If you are not familiar with the oil and gas terms used in this report, please refer to the definitions of these terms under the caption “Glossary” at the end of Item15 of this report. - 4 - Table of Contents PART I ITEM 1. BUSINESS. Business of Delta We were incorporated under the laws of the State of Colorado on January 9, 2001 under the name Delta Oil & Gas, Inc. We are engaged in the acquisition, development and production of oil and natural gas properties in North America.We seek to acquire and develop properties with undeveloped reserves that are economically attractive to us.We will employ expertise in geological and geophysical areas to mitigate, as far as possible, the inherent risk of oil and gas exploration.We seek to create value and reduce risks through the acquisition and development of property interests in areas that have: · Significant undeveloped reserves; · Close proximity to developed markets for oil and natural gas; and · Existing infrastructure or the ability to install our own infrastructure of oil and natural gas pipelines and production platforms. During the first and second quarters of 2010, management engaged in a detailed strategic review of all of our development lands, exploratory lands and working interest partners held at that time.The outcome of these reviews lead to an internal declaration of core and non-core properties. Those properties within the ‘Core’ were to receive priority focus for development and expansion and those in the ‘non-core’ grouping were to be considered as low priority for development and considered for divestment should offers fall within range of what management believes are their true values. Historically, we have taken small working interest positions in multiple and diverse projects.Under our new Core / Non-core strategy, we will generally focus on larger working interest relationships in substantive project areas and move to strategically explore and develop those projects.We believe that this core strategy will enable us to develop Delta Oil and Gas to the next level in its growth towards becoming a significant oil and natural gas producing entity. Our current focus is on the exploration of our Core land portfolio comprised of working interests in acreage in King City, California and Eastern Texas.As a result of our acquisition in March 2009 of a controlling interest in The Stallion Group, a Nevada corporation that has been subsequently dissolved, we acquired property interests which include acreage in the North Sacramento Valley, California. Our producing interests in South Central Oklahoma contribute strong cash flow, but because our working interests fall below management’s threshold for participating working interest percentages and with little or no opportunity to increase these percentages, this portfolio of lands has been designated as non-core. CORE PROPERTIES Texas Prospect On July 15, 2009, we entered into an assignment agreement with Mr.BarryLasker (the “Assignor”) and were assigned all of Assignor’s rights and obligations under two oil, gas and liquid hydrocarbon lease agreements, each dated March 26, 2009 (the “Leases”) covering an aggregate area of approximately 243 acres in Newton County, Texas (the “Texas Prospect”).These Leases provide us with the ability to drill up to 3 exploration wells. Following our disposition of a 60% interest in the Leases to Hillcrest Resources Ltd. (“Hillcrest”) in December 2009, we are responsible for 40% of all costs allocated to the Leases, drilling and completion of up to 3 exploration wells. We have drilled and completed the first two exploration holes. Once the 3 exploration wells are drilled, completed and production commences, if at all, we will receive a percentage distribution of net revenue, after deduction of all applicable expenses and royalties of approximately 25%, according to the following table: - 5 - Table of Contents Net Revenue Distribution Before Payout After Payout Well #1 36% 20% Well #2 36% 24% Well #3 36% 24% Under the terms of the Leases, we have the ability to participate in additional wells drilled in the Texas Prospect.In the event that we elect to participate, we will negotiate with Hillcrest our respective levels of participation in additional wells.Our percentage of the costs and net revenue distribution, both before and after payout, associated with each additional well will be proportional to our level of participation. We paid our proportionate share of the drilling and completion costs during the quarter ended June 30, 2010.On June 4, 2010, the first well (the “Donner #1”) was successfully drilled and encountered hydrocarbons.The well was completed and the well went into production during the quarter ended September 30, 2010.On August 4, 2011, we successfully drilled and completed the second well (Donner #2).The following represents the revenue from the drilling program: Well Name Year ended Dec 31, 2011 Year ended Dec 31, 2010 Donner #1 $ $ Donner #2 $ $ nil The significant increase in revenue was caused by Donner #1being in production for 12 months of fiscal 2011, as compared to 4 months during the prior year.However, this was partially offset by a reduction in revenue for Donner #1 due to a reduction in the Net Revenue Distribution from 36% to 20% resulting from the well reaching Payout.Payout refers to the return of our initial investment in the well and the costs of operating the well until Payout has been achieved. Lonestar Prospect, California, USA On September 1, 2010, we entered into an agreement for the joint exploration and development of the Lonestar Prospect located in California, USA.We are obligated to pay 25% of the costs in order to earn a 20% working interest in the initial well, named internally as California #1-1.As at December 31, 2011, we had expended an aggregate of $329,804 in drilling and completion costs for California #1-1.In November 2010, this well was fully logged and tested and a 9,000 foot wholly owned pipeline installed.The well started production during November 2010, and the costs have been transferred to the proved costs pool for depletion.The following represents the revenue from the drilling program: Well Name Year ended Dec 31, 2011 Year ended Dec 31, 2010 California #1-1 $ $ - 6 - Table of Contents The significant increase in revenue from the previous year was caused by California #1-1 being in production for the entire period of 2011 when we held an ownership interest in California #1-1, as compared to two months in the previous year having commenced production in November 2010.On December 1, 2011, we sold and disposed of our entire interest in California #1-1 and all surrounding lands in the Lonestar Prospect for $25,000. King City, California On May 25, 2009, we entered into a farm-out agreement with Sunset Exploration (“Sunset”), a California corporation, to participate in the drilling and exploration of lands located in Monterey County, California.The prospect area where the drilling and exploration will take place is comprised of approximately 10,000 acres.We are obligated to pay 66.67% of the costs of the initial test well up to casing point, in order to earn a 40.0% working interest.Thereafter, we will be obligated to pay 40.0% of the costs of any future wells which we elect to participate in order to earn a 40.0% working interest.We paid Sunset $100,000 as an advance towards the permitting and processing of lands and the costs of a gravity survey and a 2D seismic program. We completed a gravity survey and 2D seismic program in 2010 and extensively reviewed the data provided from the program.We were encouraged by the results which appear to be indicating the potential for significant hydrocarbon targets. The first exploration well was drilled in November 2011 at a cost of $565,268.The logs indicated potential pay zones and we are currently in the process of completing a test well with a view toward full production if the tests indicate an economic potential, which cannot be assured. NON-CORE PROPERTIES 2009-3 Drilling Program - 4 Wells On August 7, 2009, we entered into an agreement with Ranken Energy to participate in a four well drilling program in Garvin County, Oklahoma (the “2009-3 Drilling Program”).We purchased a 6.25% working interest before casing point and 5.0% working interest after casing point in the 2009-3 Drilling Program for $37,775.In addition to the total buy-in cost, we are responsible for our proportionate share of the drilling and completion costs.The first well (the “Jackson #1-18”) started production during the quarter ending March 31, 2010, the second well (the “Miss Gracie #1-18”) started production during the quarter ending June 30, 2010 and the third well (“Joe Murray Farms”) started production during the quarter ended September 30, 2010.On August 18, 2011, we plugged and abandoned Jackson #1-18 due to the well being uneconomic.The following represents the revenues from this drilling program: Well Name Year ended Dec 31, 2011 Year ended Dec 31, 2010 Jackson #1-18 $ $ Miss Gracie #1-18 $ $ Joe Murray Farms $ $ The increase in revenues from Joe Murray Farms for the year ended December 30, 2011, as compared to the prior year, was due to an increase in commodity prices for crude oil.The decrease in revenue for Miss Gracie #1-18 for the year ended December 31, 2011, as compared to the prior year was due to a decrease in production.The decrease in revenue for Jackson #1-18 was due to the well being plugged and abandoned due to it being uneconomic.Drilling and completion costs of $127,878 were moved to the proved properties pool for depletion.Due to ongoing legal proceedings potentially impacting the Joe Murray Farms well, the revenue reported from the Joe Murray Farms well for the year ended December 31, 2011 reflects fifty percent (50%) of the total revenues generated from production and the remaining fifty percent (50%)is being escrowed pending the outcome of these proceedings and has not been recognized as revenue. - 7 - Table of Contents 2009-1 Drilling Program - 5 Wells On July 27, 2009, we entered into an agreement with Ranken Energy to participate in a five well drilling program in Garvin County, Oklahoma (the “2009-1 Drilling Program”).We initially acquired a 5.0% working interest in the 2009-1 Drilling Program in exchange for our payment of a total of $13,125 in buy-in costs, which equates to $2,625 in buy-in costs for each well, plus our proportionate share of the drilling and completion costs.During the fourth quarter of 2009, our working interest in the 2009-1 Drilling Program was reduced to 3.75%.The reduction in our working interest was attributable to the land owner exercising an option to increase its working interest causing a proportional reduction to all working interests held in this drilling program. The first three wells in this drilling program referred to as Saddle #1-18, Saddle #2-18 andSaddle #3-18 started to produce hydrocarbons during the quarter ending March 31, 2010.Total revenue received from all three wells for the year ended December 31, 2011 was $21,410 (December 31, 2010: $41,830); the decrease was caused by a decrease in natural gas prices and production. 2007-1 Drilling Program - 3 Wells On September 10, 2007, we entered into an agreement with Ranken Energy to participate in a four well drilling program in Garvin County, Oklahoma (the “2007-1 Drilling Program”).Drilling of the first and second wells (the “Pollock #1-35” and the “Hulsey #1”) was completed in the N.E. Anitoch Prospect and the Washington Creek Prospect respectively.The Pollock #1-35 did not prove to be commercially viable. Drilling of the third well in this drilling program (the “River #1”) was completed during the three months ended September 30, 2008.River #1 is currently in production and the total revenue received for the year ended December 31, 2011 was $28,185 (December 31, 2010: $35,857); the decrease in revenue was primarily attributable to a decrease in production due to declining reserves and a reduction in natural gas prices. Hulsey #1-8 started producing during the first quarter of 2008 and the total revenue received for the year ended December 31, 2011 was $67,566 (December 31, 2010: $69,500).The small decrease in revenue was caused by a decrease in production, which was partially offset by an increase in crude oil prices. Hulsey #2-8 commenced production during the three months ended March 31, 2009 and produced $22,182 for the year ended December 31, 2011 (December 31, 2010: $18,362).The increase for the year ended December 31, 2011, as compared to the year ended December 31, 2010, was caused by an increase in crude oil prices.Our proportionate costs associated with the Hulsey #2-8 well amounted to $139,674, which was moved to the proved properties cost pool for depletion. 2006-3 Drilling Program On April 17, 2007, we entered into an agreement with Ranken Energy Corporation (“Ranken Energy”) to participate in a six well drilling program in Garvin and Murray counties in Oklahoma (the “2006-3 drilling Program”).The leases secured and/or lands to be pooled for this drilling program total approximately 820 net acres. We agreed to take a 10% working interest in this program. Three wells drilled (the “Wolf #1-7”, the “Loretta #1-22” and the “Ruggles #1-15”) were deemed by the operator to not be commercially viable and as such, were plugged and abandoned in September 2007. Three other wells (the “Elizabeth #1-25”, the “Plaster #1-1” and the “Dale #1 re-entry”) drilled in August and September 2007 were deemed by the operator to be commercially viable and production casing was set in each.The Plaster #1 encountered hydrocarbon showings and produced natural gas commencing in January, 2008, but was sold in the second quarter of 2011 for net proceeds of $7,603.The Dale #1 re-entry has been producing in the range of 2 to 3 barrels of oil per day.The Elizabeth #1-25 has been plugged and abandoned as of February 7, 2008. Total revenue received from the Plaster #1 and Dale #1 wells for the year ended December 31, 2011 was $1,534 (December 31, 2010: $6,779). - 8 - Table of Contents Wordsworth Prospect On April 10, 2006, we entered into a farm-out, option and participation letter agreement (“FOP Agreement”) where we acquired a 15% working interest in certain leasehold interests located in southeast Saskatchewan, Canada referred to as the Wordsworth area for the purchase price of $152,724. We were responsible for our proportionate share of the costs associated with drilling, testing, and completing the first test well on the property. In exchange for us paying our proportionate share of the costs associated with drilling, testing, and completing the first test well on the property, we earned a 15% working interest before payout and a 7.5% working interest after payout on the Wordsworth prospect. Payout refers to the return of our initial investment in the property. In addition, we also acquired an option to participate and acquire a working interest in a vertical test well drilled to 1200 meters to test the Mississippian (Alida) formation in LSD 13 of section 24, township 7, range 3 W2. On July 1, 2010, we entered into a Purchase and Sale Agreement (the “Agreement”) with Petrex Energy Ltd. (“Petrex”) whereby Petrex agreed to purchase our remaining 5% working interest in the Wordsworth prospect and our right to participate in future wells in the Wordsworth prospect for CDN $757,500, inclusive of 5% GST on Tangibles, which equated to US $704,490; this resulted in a gain on sale of future revenues of $518,874 in the year ended December 31, 2010. Willows Gas Field On February 15, 2007, Stallion, a former majority-owned subsidiary, entered into a Farm Out Agreement with Production Specialties Company (“Production Specialties”) for participation in a natural gas prospect area located in the North Sacramento Valley, California. On October 15, 2007, Stallion drilled its first prospect well (“Wilson Creek #1-27”) paying 12.5% of the costs of the first well to earn a 6.25% working interest.Wilson Creek #1-27 was put into production during April 2008.During 2009 and in light of the lower natural gas commodity prices, we reviewed the future economic viability of this well and decided to suspend production until further notice in order to determine whether production of this well will be profitable.During the quarter ended March 31, 2010, we decided to resume production on this well due to an increase in commodity prices, but ceased production during February 2010,due to the limited economic viability of the Wilson Creek #1-27 well.The revenue for the Wilson Creek #1-27 well for the year ended December 31, 2011 and 2010 was $nil. Market for Our Products and Services Each oil and gas working interest that we now own and those that we may later acquire a percentage of interest in will have an operator who will be responsible for marketing production. The availability of a ready market for oil and gas and the prices of such oil and gas depend upon a number of factors which are beyond our control. These include, among other things: •the level of domestic production; •actions taken by foreign oil and gas producing nations; •the availability of pipelines with adequate capacity; •the availability and marketing of other competitive fuels; •fluctuating and seasonal demand for oil, gas and refined products; and • the extent of governmental regulation and taxation (under both present and future legislation) of the production, importation, refining, transportation, pricing, use and allocation of oil, gas, refined products and alternative fuels. - 9 - Table of Contents In view of the many uncertainties affecting the supply and demand for crude oil, gas and refined petroleum products, it is not possible to predict accurately the prices or marketability of the gas and oil produced for sale. In addition, the oil and gas industry as a whole also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers.The price and availability of alternative energy sources could adversely affect our revenue. Competition The oil and natural gas industry is intensely competitive, and we compete with other companies that have greater resources. Many of these companies not only explore for and produce oil and natural gas, but also carry on midstream and refining operations and market petroleum and other products on a regional, national or worldwide basis. These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and natural gas market prices. Our larger or integrated competitors may be able to absorb the burden of existing, and any changes to, federal, state, local and tribal laws and regulations more easily than we can, which would adversely affect our competitive position. Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. Patents, Licenses, Trademarks, Franchises, Concessions, Royalty Agreements, or Labor Contracts We do not own, either legally or beneficially, any patent or trademark. Research and Development We did not incur any research and development expenditures in the fiscal years ended December 31, 2011 or 2010. Governmental Regulation We monitor and comply with current government regulations that affect our activities, although our operations may be adversely affected by changes in government policy, regulations or taxation. There can be no assurance that we will be able to obtain all of the necessary licenses and permits that may be required to carry out our exploration and development programs. It is not expected that any of these controls or regulations will affect our operations in a manner materially different than they would affect other natural gas and oil companies operating in the areas in which we operate. United States Government Regulation The United States federal government and various state and local governments have adopted laws and regulations regarding the protection of human health and the environment. These laws and regulations may require the acquisition of a permit by operators before drilling commences, prohibit drilling activities on certain lands lying within wilderness areas, wetlands, or where pollution might cause serious harm, and impose substantial liabilities for pollution resulting from drilling operations, particularly with respect to operations in onshore and offshore waters or on submerged lands. These laws and regulations may increase the costs of drilling and operating wells.
